Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing As filed with the Securities and Exchange Registration No. 333-100207 Commission on December 21, 2006 Registration No. 811-09002 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-4 Post-Effective Amendment No. 12 To REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 and Amendment to REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 Separate Account N of ReliaStar Life Insurance Company (formerly Separate Account One of Northern Life Insurance Company) 20 Washington Avenue South, Minneapolis, Minnesota 55401 Depositors Telephone Number, including Area Code: (860) 723-2239 Michael A. Pignatella, Counsel ReliaStar Life Insurance Company 151 Farmington Avenue, Hartford, CT 06156 (Name and Address of Agent for Service) Approximate Date of Proposed Public Offering: As soon as practical after the effective date of the Registration Statement It is proposed that this filing will become effective: X immediately uponfiling pursuant to paragraph (b)(1) of Rule 485 on pursuant to paragraph (b)(1) of Rule 485 If appropriate, check the following box: this post-effective amendment designates a new effective date for a previously filed post-effective amendment. Title of Securities Being Registered: Flexible Premium Individual Fixed and Variable Deferred Annuity Contracts PARTS A AND B The Prospectus and Statement of Additional Information each dated April 28, 2006 are incorporated into Parts A and B, respectively, of this Post-Effective Amendment No. 12 by reference to Registrants filings under Rule 497(c), as filed on May 1, 2006 and Rule 497(e), as filed on June 28, October 11 and October 27, 2006 (File No. 333-100207). One supplement dated December 21, 2006 is included in this Post-Effective Amendment Filing. RELIASTAR LIFE INSURANCE COMPANY and its Separate Account N ING Advantage Century SM (Prospectus No. PRO.100207-06) ING Advantage Century Plus SM (Prospectus No. PRO.100208-06) ING Advantage SM (Prospectus No. PRO.100209-06) Supplement dated December 21, 2006 to the Contract Prospectus and Statement of Additional Information, each dated April 28, 2006, as supplemented This supplement updates certain information contained in your Contract Prospectus and Statement of Additional Information (SAI). Please read it carefully and keep it with your current Contract Prospectus and SAI for future reference. 1. Effective January 13, 2007, ING VP Natural Resources Trust will merge into ING Global Resources Portfolio (Class S). After the close of business on January 12, 2007, all existing account balances invested in ING VP Natural Resources Trust will be transferred to ING Global Resources Portfolio (Class S). As a result of the merger, effective January 13, 2007 all references to ING VP Natural Resources Trust in the Contract Prospectus and SAI are hereby deleted and ING Global Resources Portfolio (Class S) is added as an investment option. Unless you provide us with alternative allocation instructions, all future allocations directed to ING VP Natural Resources Trust after the date of the merger will be automatically allocated to ING Global Resources Portfolio (Class S). You may give us alternative allocation instructions at any time by contacting our Customer Service Center at: ING Service Center P.O. Box 5050 Minot, North Dakota 58702-5050 1-877-884-5050 See also the Transfers Among Investment Options section of your Contract Prospectus for further information about making fund allocation changes. 2. The minimum and maximum Total Annual Fund Operating Expenses shown in the Contract Prospectus will not change with the addition of the ING Global Resources Portfolio (Class S). Therefore, there is no change to the hypothetical examples shown in the Contract Prospectus. X.10020789-06A December 2006 3. Effective September 30, 2006, the information for ING VP Global Science and Technology Portfolio, and effective December 1, 2006, the information for ING Legg Mason Partners Aggressive Growth Portfolio and ING Legg Mason Partners Large Cap Growth Portfolio appearing in the Contract Prospectus under Appendix II  Description of Underlying Funds is deleted and replaced with the following to reflect subadviser name changes. Effective January 13, 2007, the following information regarding ING Global Resources Portfolio is added to Appendix II  Description of Underlying Funds. Fund Name Investment Adviser/ Subadviser Investment Objective(s) ING Investors Trust  ING Global Resources Portfolio Directed Services, LLC Subadviser : ING Investment Management Co. Seeks long-term capital appreciation. ING Partners, Inc.  ING Legg Mason Partners Aggressive Growth Portfolio ING Life Insurance and Annuity Company Subadviser : ClearBridge Advisors, LLC Seeks long-term growth of capital. ING Partners, Inc.  ING Legg Mason Partners Large Cap Growth Portfolio ING Life Insurance and Annuity Company Subadviser : ClearBridge Advisors, LLC Seeks long-term capital appreciation. ING Variable Portfolios, Inc.  ING VP Global Science and Technology Portfolio ING Investments, LLC Subadviser: BlackRock Advisors, LLC Seeks long-term capital appreciation. 4. Effective December 31, 2006, Directed Services, Inc. is being converted to a limited liability company, domiciled to Delaware, and reorganized as a wholly-owned subsidiary of ING Life Insurance and Annuity Company. Accordingly, effective December 31, 2006, all references to Directed Services, Inc. appearing in the Contract Prospectus are replaced with Directed Services, LLC. 5. Effective December 31, 2006, the investment adviser for each of the portfolios under ING Partners, Inc. will change to Directed Services, LLC. Accordingly, effective December 31, 2006, all references to ING Life Insurance and Annuity Company as investment adviser for each portfolio under ING Partners, Inc. appearing in the Contract Prospectus under Appendix II  Description of Underlying Funds are replaced with Directed Services, LLC. X.10020789-06A December 2006 SEPARATE ACCOUNT N PART C - OTHER INFORMATION Item 24. Financial Statements and Exhibits (a) Financial Statements: (1) Incorporated by reference in Part A: Condensed Financial Information (2) Incorporated by reference in Part B: Financial Statements of Separate Account N: - Report of Independent Registered Public Accounting Firm - Statements of Assets and Liabilities as of December 31, 2005 - Statements of Operations for the year ended December 31, 2005 - Statements of Changes in Net Assets for the years ended December 31, 2005 and 2004 - Notes to Financial Statements Financial Statements - Statutory Basis of ReliaStar Life Insurance Company: - Report of Independent Registered Public Accounting Firm - Balance Sheets - Statutory Basis as of December 31, 2005 and 2004 - Statements of Operations - Statutory Basis for the years ended December 31, 2005 and 2004 - Statements of Changes in Capital and Surplus-Statutory Basis for the years ended December 31, 2005 and 2004 - Statements of Cash Flows - Statutory Basis for the years ended December 31, 2005 and 2004 - Notes to Financial Statements - Statutory Basis (b) Exhibits (1.1) Resolution of the Board of Directors of ReliaStar Life Insurance Company (Depositor) Authorizing the Establishment of Separate Account N (Registrant) · Incorporated by reference to the Registrants Form N-4 Initial Registration Statement (File No. 333-120636), filed November 19, 2004. (1.2) Resolution of the Executive Committee of the Board of Directors of Northern Life Insurance Company (Depositor) Authorizing the Establishment of Separate Account One (Registrant) · Incorporated by reference to Post-Effective Amendment No. 5 to the Registrants Form N-4 Registration Statement (File No. 33-90474), filed April 20, 1998. (1.3) Resolution of the Executive Committee of the Board of Directors of Northern Life Insurance Company (Depositor) Authorizing the Establishment of Separate Account One (Registrant) · Incorporated by reference to Post-Effective Amendment No. 5 to the Registrants Form N-4 Registration Statement (File No. 33-90474), filed April 20, 1998. (2) Not applicable (3.1) Distribution and Administrative Services Agreement between ING Financial Advisers, LLC and Depositor · Incorporated by reference to Post-Effective Amendment No. 6 to the Registrants Form N-4 Registration Statement (File No. 333-100207), filed February 20, 2004. (3.2) Amended Broker/Dealer Variable Annuity Compensation Schedule · Incorporated by reference to Post-Effective Amendment No. 9 to the Registrants Form N-4 Registration Statement (File No. 33-90474), filed November 5, 1999. (4.1) Flexible Premium Individual Deferred Tax-Sheltered Annuity Contract · Incorporated by reference to Post-Effective Amendment No. 5 to the Registrants Form N-4 Registration Statement (File No. 33-90474), filed April 20, 1998. (4.2) Flexible Premium Individual Deferred Retirement Annuity Contract · Incorporated by reference to Post-Effective Amendment No. 5 to the Registrants Form N-4 Registration Statement (File No. 33-90474), filed April 20, 1998. (4.3) ERISA Endorsement · Incorporated by reference to Post-Effective Amendment No. 1 to the Registrants Form N-4 Registration Statement (File No. 33-90474), filed April 23, 1996. (4.4) TSA Endorsement · Incorporated by reference to Post-Effective Amendment No. 3 to the Registrants Form N-4 Registration Statement (File No. 33-90474), filed April 28, 1997. (4.5) Contract Data Page Form No. 13000 (FL-PBC) 2-95 for use with Form No. 13000 (FL) 2-95 in Florida · Incorporated by reference to Post-Effective Amendment No. 4 to the Registrants Form N-4 Registration Statement (File No. 33-90474), filed July 29, 1997. (4.6) Table of Sample Values Endorsement Form No. 13058 3-97 for use with Form No. 13000 (FL-PBC) 2-95 in Florida · Incorporated by reference to Post-Effective Amendment No. 4 to the Registrants Form N-4 Registration Statement (File No. 33- 90474), filed July 29, 1997. (4.7) Flexible Premium Individual Deferred Annuity Contract (457 Variable Annuity Contract) · Incorporated by reference to Post-Effective Amendment No. 5 to the Registrants Form N-4 Registration Statement (File No. 33-90474), filed April 20, 1998. (4.8) Roth IRA Endorsement · Incorporated by reference to Post-Effective Amendment No. 5 to the Registrants Form N-4 Registration Statement (File No. 33-90474), filed April 20, 1998. (4.9) Fixed Account C Endorsement · Incorporated by reference to Post-Effective Amendment No. 6 to the Registrants Form N-4 Registration Statement (File No. 33- 90474), filed December 23, 1998. (4.10) Waiver Endorsement · Incorporated by reference to Post-Effective Amendment No. 7 to the Registrants Form N-4 Registration Statement (File No. 33-90474), filed April 23, 1999. (4.11) Endorsement · Incorporated by reference to Post-Effective Amendment No. 7 to the Registrants Form N-4 Registration Statement (File No. 33-90474), filed April 23, 1999. (4.12) Flexible Premium Individual Deferred Annuity Contract (Retail Series - TSA) (13076 7-99) · Incorporated by reference to Post-Effective Amendment No. 11 to the Registrants Form N-4 Registration Statement (File No. 33-90474), filed April 25, 2001. (4.13) Individual Deferred Retirement Annuity Contract (Retail Series - IRA/Non-Qualified) (13077 7-99) · Incorporated by reference to Post-Effective Amendment No. 11 to the Registrants Form N-4 Registration Statement (File No. 33-90474), filed April 25, 2001. (4.14) One Year Step Up Death Benefit Endorsement (13084 7-99) · Incorporated by reference to Post-Effective Amendment No. 11 to the Registrants Form N-4 Registration Statement (File No. 33-90474), filed April 25, 2001. (4.15) Internal Revenue Code Section 457 Endorsement (13086 8-99) · Incorporated by reference to Post-Effective Amendment No. 11 to the Registrants Form N-4 Registration Statement (File No. 33-90474), filed April 25, 2001. (4.16) Endorsement 40001 06-02 for use with Contract Form No. 13076(TX) 7-99 · Incorporated by reference to Post-Effective Amendment No. 2 to the Registrants Form N-4 Registration Statement (File No. 333-83772), filed July 30, 2002. (4.17) ReliaStar Endorsement (merger) · Incorporated by reference to Post-Effective Amendment No. 1 to the Registrants Form N-4 Registration Statement (File No. 333- 100207), filed October 24, 2002. (4.18) Roth 403(b) Endorsement (40109 09-05) · Incorporated by reference to Post-Effective Amendment No. 10 to the Registrants Form N-4 Registration Statement (File No. 333-100207), filed November 23, 2005. (5.1) Contract Application Form (Retail Series, Plus Series and RIA Series) · Incorporated by reference to Post-Effective Amendment No. 9 to the Registrants Form N-4 Registration Statement (File No. 33-90474), filed November 5, 1999. (6.1) Amended Articles of Incorporation of Depositor · Incorporated by reference to the Form S-6 Registration Statement of Select-Life Variable Account (File No. 333- 18517), filed December 23, 1996. (6.2) Amended Bylaws of Depositor · Incorporated by reference to the Form S-6 Registration Statement of Select-Life Variable Account (File No. 333-18517), filed December 23, 1996. (7) Not applicable (8.1) Fund Participation Agreement effective as of May 1, 2004 between Wanger Advisors Trust, Columbia Wanger Asset Management, LP, ING Life Insurance and Annuity Company, and ReliaStar Life Insurance Company · Incorporated by reference to Post- Effective Amendment No. 38 to Registration Statement on Form N-4 (File No. 333- 01107), as filed on February 11, 2005. (8.2) Service Agreement with Investment Adviser effective as of May 1, 2004 between Columbia Wanger Asset Management, LP, ING Life Insurance and Annuity Company, ING Insurance Company of America, and ReliaStar Life Insurance Company · Incorporated by reference to Post-Effective Amendment No. 38 to Registration Statement on Form N-4 (File No. 333-01107), as filed on February 11, 2005. (8.3) Participation Agreement made and entered into as of January 1, 1995 by and among Variable Insurance Products Fund, Fidelity Distributors Corporation, and Northern Life Insurance Company · Incorporated by reference to Post-Effective Amendment No. 5 to Registration Statement on Form N-4 (File No. 33-90474), as filed on April 20, 1998. (8.4) Amendment dated as of July 24, 1997 to Participation Agreement made and entered into as of January 1, 1995 among Variable Insurance Products Fund, Fidelity Distributors Corporation, and Northern Life Insurance Company · Incorporated by reference to Post-Effective Amendment No. 4 to Registration Statement on Form N-4 (File No. 33-90474), as filed on August 4, 1997. (8.5) Participation Agreement made and entered into as of January 1, 1995 by and among Variable Insurance Products Fund II, Fidelity Distributors Corporation, and Northern Life Insurance Company · Incorporated by reference to Post-Effective Amendment No. 5 to Registration Statement on Form N-4 (File No. 33-90474), as filed on April 20, 1998. (8.6) Amendment dated as of July 24, 1997 to Participation Agreement made and entered into as of January 1, 1995 among Variable Insurance Products Fund II, Fidelity Distributors Corporation, and Northern Life Insurance Company · Incorporated by reference to Post-Effective Amendment No. 4 to Registration Statement on Form N-4 (File No. 33-90474), as filed on August 4, 1997. (8.7) Participation Agreement made and entered into as of January 1, 1999 among Variable Insurance Products Fund III, Fidelity Distributors Corporation and Northern Life Insurance Company · Incorporated by reference to Post-Effective Amendment No. 11 to Registration Statement on Form N-4 (File No. 33-90474), as filed on April 25, 2001. (8.8) Service Contract effective as of June 1, 2002 by and between Directed Services, Inc., ING Financial Advisers, LLC, and Fidelity Distributors Corporation · Incorporated by reference to Post-Effective Amendment No. 33 to Registration Statement on Form N-4 (File No. 33-75988), as filed on August 5, 2004. (8.9) First Amendment dated April 1, 2005 to Service Contract between ING Financial Advisers, Inc. and Fidelity Advisers, Inc. dated June 20, 2003 and effective June 1, 2002 · Incorporated by reference to Post-Effective Amendment No. 47 to Registration Statement on Form N-4 (File No. 033-75962), as filed on November 21, 2006. (8.10) Second Amendment dated April 1, 2006 to Service Contract between ING Financial Advisers, Inc. and Fidelity Advisers, Inc. dated June 20, 2003 and effective June 1, 2002 · Incorporated by reference to Post-Effective Amendment No. 47 to Registration Statement on Form N-4 (File No. 033-75962), as filed on November 21, 2006. (8.11) Participation Agreement dated as of July 20, 2001 by and among Franklin Templeton Variable Insurance Products Trust, Franklin Templeton Distributors, Inc. and Aetna Life Insurance and Annuity Company · Incorporated by reference to Post-Effective Amendment No. 27 to Registration Statement on Form N-4 (File No. 333-01107), as filed on October 26, 2001. (8.12) Amendment dated as of January 2, 2002 to Participation Agreement dated as of July 20, 2001 by and among Franklin Templeton Variable Insurance Products Trust, Franklin Templeton Distributors, Inc., Aetna Life Insurance and Annuity Company, Aetna Insurance Company of America, Golden American Life Insurance Company and Direct Services, Inc. · Incorporated by reference to Post-Effective Amendment No. 30 to Registration Statement on Form N-4 (File No. 333-01107), as filed on April 10, 2002. (8.13) Second Amendment dated December 10, 2003 to Participation Agreement dated July 20, 2001 and as amended on January 2, 2002 by and among Franklin Templeton Variable Insurance Products Trust, Franklin Templeton Distributors, Inc., ING Life Insurance and Annuity Company, ING Insurance Company of America, Golden American Life Insurance Company and Directed Services, Inc. · Incorporated by reference to Post-Effective Amendment No. 32 to Registration Statement on Form N-4 (File No. 33-75988), as filed on April 13, 2004. (8.14) Third Amendment dated May 3, 2004 to Participation Agreement dated July 20, 2001 and as amended on January 2, 2002 and December 10, 2003 by and among Franklin Templeton Variable Insurance Products Trust, Franklin Templeton Distributors, Inc., ING Life Insurance and Annuity Company, ING Insurance Company of America, Golden American Life Insurance Company and Directed Services, Inc. and ReliaStar Life Insurance Company · Incorporated by reference to Post-Effective Amendment No. 30 to Registration Statement on Form N-4 (File No. 33-81216), as filed on April 12, 2005. (8.15) Administrative Services Agreement dated as of July 20, 2001 between Franklin Templeton Services, LLC, Aetna Life Insurance and Annuity Company and Aetna Insurance Company of America · Incorporated by reference to Post-Effective Amendment No. 32 to Registration Statement on Form N-4 (File No. 33-81216), as filed on April 11, 2006. (8.16) Amended and Restated Administrative Services Agreement executed as of October 3, 2005, between Franklin Templeton Services, LLC, ING Life Insurance and Annuity Company, ING Insurance Company of America, ING USA Annuity and Life Insurance Company and ReliaStar Life Insurance Company · Incorporated by reference to Post-Effective Amendment No. 32 to Registration Statement on Form N-4 (File No. 33-81216), as filed on April 11, 2006. (8.17) Participation Agreement made and entered into as of April 30, 2003 among The GCG Trust, ReliaStar Life Insurance Company and Directed Services, Inc. · Incorporated by reference to Post-Effective Amendment No. 6 to Registration Statement on Form N-4 (File No. 333-100207), as filed on February 20, 2004. (8.18) Participation Agreement made and entered into as of May 1, 2002 among ReliaStar Life Insurance Company, ING VP Bond Portfolio and ING Funds Distributor, Inc. · Incorporated by reference to Post-Effective Amendment No. 3 to Registration Statement on Form S-6 (File No. 333-47094), as filed on September 17, 2002. (8.19) Amendment effective as of July 15, 2003 to Participation Agreement made and entered into as of May 1, 2002 by and among ReliaStar Life Insurance Company, ING VP Bond Portfolio and ING Funds Distributor, LLC. (f/k/a ING Funds Distributor, Inc.) · Incorporated by reference to Post-Effective Amendment No. 4 to Registration Statement on Form N-6 (File No. 33-57244), as filed on February 9, 2004. (8.20) Form of Amendment effective as of , 200_ to Participation Agreement dated as of May 1, 2002 by and among ReliaStar Life Insurance Company, ING VP Bond Portfolio and ING Funds Distributor, LLC, as amended on July 15, 2003. (8.21) Participation Agreement dated December 6, 2001 by and among Portfolio Partners, Inc., Aetna Life Insurance and Annuity Company, ReliaStar Life Insurance and Annuity Company and Aetna Investment Services, LLC · Incorporated by reference to Post-Effective Amendment No. 1 to Registration Statement on Form N-4 (File No. 333-100207), as filed on October 24, 2002. (8.22) Amendment dated as of March 26, 2002 to Participation Agreement dated as of December 6, 2001 by and among Portfolio Partners, Inc. (to be renamed ING Partners, Inc. effective May 1, 2002), Aetna Life Insurance and Annuity Company (to be renamed ING Life Insurance and Annuity Company effective May 1, 2002), Aetna Investment Services, LLC (to be renamed ING Financial Advisers, LLC effective May 1, 2002) and ReliaStar Life Insurance and Annuity Company · Incorporated by reference to Post-Effective Amendment No. 1 to Registration Statement on Form N-4 (File No. 333-100207), as filed on October 24, 2002. (8.23) Amendment dated as of October 1, 2002 to Participation Agreement dated as of December 6, 2001 and amended as of March 26, 2002 by and among ING Partners, Inc., ING Life Insurance and Annuity Company, ING Financial Advisers, LLC and ReliaStar Life Insurance and Annuity Company · Incorporated by reference to Post- Effective Amendment No. 1 to Registration Statement on Form N-4 (File No. 333- 100207), as filed on October 24, 2002. (8.24) Amendment dated as of May 1, 2003 to Participation Agreement dated as of December 6, 2001 and subsequently amended as of March 26, 2002 and October 1, 2002 by and among ING Partners, Inc., ING Life Insurance and Annuity Company, ING Financial Advisers, LLC and ReliaStar Life Insurance Company · Incorporated by reference to Post-Effective Amendment No. 11 to Registration Statement on Form N-1A (File No. 333-32575), as filed on April 30, 2003. (8.25) Amendment dated as of November 1, 2004 to Participation Agreement dated as of December 6, 2001 and subsequently amended as of March 26, 2002, October 1, 2002 and May 1, 2003 by and among ING Partners, Inc., ING Life Insurance and Annuity Company, ING Financial Advisers, LLC and ReliaStar Life Insurance Company · Incorporated by reference to Pre-Effective Amendment No. 2 to Registration Statement on Form N-4 (File No. 333-120636), as filed on February 23, 2005. (8.26) Amendment dated as of April 29, 2005 to Participation Agreement dated as of December 6, 2001 and subsequently amended as of March 26, 2002, October 1, 2002 and May 1, 2003 and November 1, 2004 by and among ING Partners, Inc., ING Life Insurance and Annuity Company, ING Financial Advisers, LLC and ReliaStar Life Insurance Company (8.27) Amendment dated as of August 31, 2005 to Participation Agreement dated as of December 6, 2001 and subsequently amended as of March 26, 2002, October 1, 2002, May 1, 2003, November 1, 2004 and April 29, 2005 by and among ING Partners, Inc., ING Life Insurance and Annuity Company, ING Financial Advisers, LLC and ReliaStar Life Insurance Company (8.28) Amendment dated as of December 7, 2005 to Participation Agreement dated as of December 6, 2001 and subsequently amended as of March 26, 2002, October 1, 2002, May 1, 2003, November 1, 2004, April 29, 2005 and August 31, 2005 by and among ING Partners, Inc., ING Life Insurance and Annuity Company, ING Financial Advisers, LLC and ReliaStar Life Insurance Company (8.29) Amendment dated as of April 28, 2006 to Participation Agreement dated as of December 6, 2001 and subsequently amended as of March 26, 2002, October 1, 2002, May 1, 2003, November 1, 2004, April 29, 2005, August 31, 2005, December 7, 2005 by and among ING Partners, Inc., ING Life Insurance and Annuity Company, ING Financial Advisers, LLC and ReliaStar Life Insurance Company (8.30) Service Agreement and Contract with Investment Adviser effective as of December 6, 2001 between ING Life Insurance and Annuity Company and ReliaStar Life Insurance Company in connection with the sale of shares of ING Partners, Inc. · Incorporated by reference to Post-Effective Amendment No. 1 to Registration Statement on Form N-4 (File No. 333-100207), as filed on October 24, 2002. (8.31) Participation Agreement made and entered into as of December 1, 2002 among ING Strategic Allocation Portfolios, Inc., ReliaStar Life Insurance Company, and ING Funds Distributions, Inc. · Incorporated by reference to Post-Effective Amendment No. 2 to Registration Statement on Form N-4 (File No. 333-100207), as filed on October 31, 2002. (8.32) Participation Agreement made and entered into as of May 1, 2002 among ING Variable Portfolios, Inc., ReliaStar Life Insurance Company, and ING Funds Distributors, Inc. · Incorporated by reference to Post-Effective Amendment No. 2 to Registration Statement on Form N-4 (File No. 333-100207), as filed on October 31, 2002. (8.33) Amendment executed as of October 15, 2002 and effective as of October 1, 2002 to Participation Agreement made and entered into as of May 1, 2002 by and among ReliaStar Life Insurance Company, ING Variable Portfolios, Inc. and ING Funds Distributor, Inc. · Incorporated by reference to Post-Effective Amendment No. 2 to Registration Statement on Form N-4 (File No. 333-100207), as filed on October 31, 2002. (8.34) Fund Participation Agreement made and entered into as of August 8, 1997 by and among Northern Life Insurance Company, Neuberger Berman Advisers Management Trust, Advisers Managers Trust and Neuberger Berman Management Inc. · Incorporated by reference to Post-Effective Amendment No. 4 to Registration Statement on Form N-4 (File No. 33-90474), as filed on August 4, 1997 and effective August 8, 1997. (8.35) Amendment No. 1 dated as of December 1, 1998 to Fund Participation Agreement dated August 8, 1997 by and among Northern Life Insurance Company, Neuberger Berman Advisers Management Trust, Advisers Managers Trust and Neuberger Berman Management Inc. · Incorporated by reference to Post-Effective Amendment No. 7 to Registration Statement on Form N-4 (File No. 33-90474), as filed on April 23, 1999. (8.36) Addendum dated as of May 1, 2000 to Fund Participation Agreement dated August 8, 1997 by and among Northern Life Insurance Company, Neuberger Berman Advisers Management Trust, Advisers Managers Trust and Neuberger Berman Management Inc. · Incorporated by reference to Post-Effective Amendment No. 11 to Registration Statement on Form N-4 (File No. 33-90474), as filed on April 25, 2001. (8.37) Service Agreement effective August 8, 1997 by and between Neuberger Berman Management Inc. and Northern Life Insurance Company · Incorporated by reference to Post-Effective Amendment No. 4 to Registration Statement on Form N-4 (File No. 33-90474), as filed on August 4, 1997 and effective August 8, 1997. (8.38) Participation Agreement dated as of April 1, 2001 between Pilgrim Variable Products Trust, Northern Life Insurance Company and ING Pilgrim Securities, Inc. · Incorporated by reference to Post-Effective Amendment No. 15 to Registration Statement on Form N-4 (File No. 33-90474), as filed on April 26, 2002. (8.39) Amendment executed August 30, 2002 to Participation Agreement dated May 1, 2001 by and among ReliaStar Life Insurance Company, ING Variable Products Trust (formerly known as Pilgrim Variable Products Trust) and ING Funds Distributor, LLC (formerly known as ING Pilgrim Securities, Inc.) · Incorporated by reference to Post-Effective Amendment No. 4 to Registration Statement on Form N-4 (File No. 333-100207), as filed on April 22, 2003. (8.40) Administrative and Shareholder Services Agreement dated May 1, 2001 by and between ING Pilgrim Group, LLC (Administrator for Pilgrim Variable Products Trust) and ReliaStar Life Insurance Company · Incorporated by reference to Post- Effective Amendment No. 4 to Registration Statement on Form N-4 (File No. 333- 100207), as filed on April 22, 2003. (8.41) Participation Agreement dated as of May 1, 2004 among ING Life Insurance and Annuity Company, ReliaStar Life Insurance Company, PIMCO Variable Insurance Trust, PA Distributors LLC. · Incorporated by reference to Post-Effective Amendment No. 38 to Registration Statement on Form N-4 (File No. 333-01107), as filed on February 11, 2005. (8.42) Services Agreement dated as of May 1, 2004 between PIMCO Variable Insurance Trust (the Trust) and ING Life Insurance and Annuity Company, and ReliaStar Life Insurance Company (Administrative). · Incorporated by reference to Post-Effective Amendment No. 38 to Registration Statement on Form N-4 (File No. 333-01107), as filed on February 11, 2005. (8.43) Services Agreement effective as of May 1, 2004 between Pacific Investment Management Company LLC (PIMCO) and ING Life Insurance and Annuity Company, and ReliaStar Life Insurance Company. · Incorporated by reference to Post- Effective Amendment No. 38 to Registration Statement on Form N-4 (File No. 333- 01107), as filed on February 11, 2005. (8.44) Participation Agreement made and entered into as of April 30, 2002 by and among Pioneer Variable Contracts Trust, ReliaStar Life Insurance Company, Pioneer Investment Management, Inc. and Pioneer Funds Distributor, Inc. · Incorporated by reference to Initial Registration Statement on Form S-6 (File No. 333-92000), as filed on July 3, 2002. (9) Consent and Opinion of Counsel (10) Consent of Independent Registered Public Accounting Firm (11) Not applicable (12) Not applicable (13) Powers of Attorney Item 25. Directors and Principal Officers of the Depositor * Name and Principal Positions and Offices with Business Address Depositor Donald W. Britton 1 President Thomas J. McInerney 2 Director and Chairman David A. Wheat 1 Director, Executive Vice President and Chief Financial Officer Robert W. Crispin 2 Director and Senior Vice President, Investments Kathleen A. Murphy 3 Director Catherine H. Smith 3 Director and Senior Vice President Michael L. Emerson 4 Chief Executive Officer, ING Re, Group Reinsurance Steven T. Pierson 1 Senior Vice President and Chief Accounting Officer James R. Gelder 4 Senior Vice President Stephen J. Preston 4 Senior Vice President Boyd G. Combs 1 Senior Vice President, Tax David S. Pendergrass 1 Senior Vice President and Treasurer Daniel M. Anderson Vice President 9100 Arboretum Parkway Richmond, VA 23236 Pamela S. Anson 6 Vice President Pamela M. Barcia 3 Vice President Linda Beblo 5 Vice President Jeoffrey A. Block 7 Vice President Robert D. Bomgaars Vice President 740 Northwest Blue Parkway, Suite 304 Lees Summit, MO 64086 David Botler 8 Vice President Mary K. Carey-Reid 3 Vice President Scott V. Carney 5 Vice President William D. Chatham 7 Vice President John C. Collins 1 Vice President Brian D. Comer 3 Vice President Diane M. Eder 9 Vice President Shari A. Enger 5 Vice President Nathan E. Eshelman 10 Vice President Chad M. Eslinger 6 Vice President David W. Evans 1 Vice President Michelle M. Fallahi 4 Vice President Kurt T. Fasen 4 Vice President Joel A. Fink Vice President 8585 Stemmons Frwy., Ste 770 North Dallas, TX 75247 Julie A. Foster 7 Vice President Robert A. Garrey 3 Vice President Jim P. Graham 4 Vice President Brian K. Haendiges 3 Vice President Deborah C. Hancock 10 Vice President Charles F. Hill 5 Vice President R. Scott Hofstedt 11 Vice President William S. Jasien 12 Vice President Irene R. Jensen 5 Vice President Bradley C. Johnson 5 Vice President John P. Kelleher 11 Vice President Paul E. Kersten 4 Vice President Kevin J. Laing 4 Vice President Frederick C. Litow 1 Vice President Alan S. Lurty 5 Vice President Thomas A. Lutter 5 Vice President Scott C. Machut 4 Vice President James R. Millikan 4 Vice President Paul L. Mistretta 1 Vice President Patrick J. Moran 4 Vice President Daniel P. Mulheran 4 Vice President Michael J. Murphy 5 Vice President Todd E. Nevenhoven 7 Vice President Peg O. Norris 7 Vice President Curtis W. Olson 11 Vice President Sherry R. Olson 11 Vice President Peter S. Orenzoff 8 Vice President Deborah J. Prickett 4 Vice President Laurie J. Rasanen 6 Vice President James P. Rathburn 4 Vice President Robert A. Richard 3 Vice President John A. Ross Vice President 3110 Camino Del Rio South Suite A117 San Diego, CA 92108 David J. Schmid 11 Vice President David A. Sheridan 3 Vice President Gregory M. Smith 5 Vice President Mark A. Smith 10 Vice President Eric J. Steelman 5 Vice President Carl P. Steinhilber 3 Vice President Robert W. Sumrall 10 Vice President Irving L. Tang 4 Vice President Melissa A. Tilford 5 Vice President Laurie M. Tillinghast 3 Vice President William J. Wagner 10 Vice President Margaret B. Wall 9 Vice President David P. Wilken 4 Vice President Dean S. Abbott 4 Vice President and Actuary Christopher B. Abreu 3 Vice President and Actuary Mary A. Broesch 5 Vice President and Actuary Bruce T. Campbell 3 Vice President and Actuary Barbara B. Horst 11 Vice President and Actuary Craig A. Krogstad 9 Vice President and Actuary Richard Lau 5 Vice President and Actuary Mark E. McCarville 11 Vice President and Actuary Jeffrey L. Schuh 4 Vice President and Actuary Sande Sheppard 11 Vice President and Actuary Alden W. Skar 4 Vice President and Actuary Alice W. Su 5 Vice President and Actuary Howard L. Rosen 5 Vice President and Appointed Actuary Carol S. Stern Vice President and Chief Compliance Officer 1t., NW, Ste. 430 Washington, DC 20005 Jeffrey S. Birkholz 4 Vice President and COO, ING Re, Group Reinsurance Marvin K. Goergen 4 Vice President and Controller, ING Re, Group Reinsurance Kimberly M. Curley 10 Vice President and Illustration Actuary Joseph N. Fick 5 Vice President and Illustration Actuary Lawrence S. Nelson 11 Vice President and Illustration Actuary Dawn M. Peck 1 Vice President, Assistant Treasurer and Assistant Secretary Mike W. Farley 4 Vice President, CFO & Chief Insurance Risk Officer Daniel E. Abramowski 4 Vice President, ING Re, Group Reinsurance Randy L. Bauernfeind 11 Vice President, Corporate Real Estate Ronald E. Falkner 3 Vice President, Corporate Real Estate Ira S. Braunstein 1 Vice President, Investments Robert P. Browne 1 Vice President, Investments William J. Daley 1 Vice President, Investments Daniel J. Foley 1 Vice President, Investments Stephen E. Gallant 1 Vice President, Investments Christopher P. Lyons 1 Vice President, Investments Gregory G. McGreevey 1 Vice President, Investments Maurice M. Moore 1 Vice President, Investments Paul L. Zemsky 2 Vice President, Investments Joseph J. Elmy 3 Vice President, Tax Joy M. Benner 4 Secretary William M. White 11 Illustration Actuary Jane A. Boyle 3 Assistant Secretary Lisa A. Braun 4 Assistant Secretary Diana R. Cavender 4 Assistant Secretary Kent D. Ferraro 11 Assistant Secretary Jay J. Frazer 11 Assistant Secretary Linda H. Freitag 1 Assistant Secretary Judith K. Ginter 11 Assistant Secretary Daniel F. Hinkel 1 Assistant Secretary William H. Hope 1 Assistant Secretary Joseph D. Horan 1 Assistant Secretary Megan A. Huddleston 3 Assistant Secretary Jane M. Jacobs 4 Assistant Secretary Lorri Jungbauer 11 Assistant Secretary Ronald M. Kjelsberg 4 Assistant Secretary Rita J. Kummer 1 Assistant Secretary James M. May 1 Assistant Secretary John R. Oberg 10 Assistant Secretary Wendy L. Paquin 4 Assistant Secretary Randall K. Price 4 Assistant Secretary Gerald M. Sherman 4 Assistant Secretary Kimberly J. Smith 5 Assistant Secretary Patricia M. Smith 3 Assistant Secretary Edwina P. J. Steffer 4 Assistant Secretary John F. Todd 3 Assistant Secretary Terry L. Owens 1 Tax Officer James H. Taylor 1 Tax Officer * These individuals may also be directors and/or officers of other affiliates of the Company. 1 The principal business address of these directors and these officers is 5780 Powers Ferry Road, N.W., Atlanta, Georgia 30327. 2 The principal business of these directors and this officer is 230 Park Avenue, New York, New York 3 The principal business address of this director and these officers is 151 Farmington Avenue, Hartford, Connecticut 06156. 4 The principal business address of these officers is 20 Washington Avenue South, Minneapolis, Minnesota 55401. 5 The principal business address of these officers is 1475 Dunwoody Drive, West Chester, Pennsylvania 19380. 6 The principal business address of these officers is 2000 21 st Avenue, NW, Minot, North Dakota 58703. 7 The principal business address of these officers is 909 Locust Street, Des Moines, Iowa 50309. 8 The principal business address of these officers is 1000 Woodbury Road, Woodbury, New York 11797-2521. 9 The principal business address of these officers is 111 Washington Avenue South, Minneapolis, Minnesota 55401. 10 The principal business address of these officers is 1290 Broadway, Denver, Colorado 80203-5699. 11 The principal business address of these officers is 100 Washington Square, Minneapolis, Minnesota 55401. 12 The principal business address of this officer is 12701 Fair Lakes Circle, Suite 470, Fairfax, Virginia 22033. Item 26. Persons Controlled by or Under Common Control with the Depositor or Registrant Incorporated herein by reference to Item 26 in Post-Effective Amendment No.47 to Registration Statement on Form N-4 for Variable Annuity Account C of ING Life Insurance and Annuity Company (File No. 033-75962), as filed with the Securities and Exchange Commission on November 21, 2006. Item 27. Number of Contract Owners As of November 30, 2006 there were 49,329 owners of contracts holding interests in variable annuities funded through Separate Account N of ReliaStar Life Insurance Company. Item 28. Indemnification Under its Bylaws, Section 5.01, ReliaStar Life Insurance Company (ReliaStar Life) indemnifies, to the full extent permitted by the laws of the State of Minnesota, each person (and the heirs, executors and administrators of such person) who was or is a party or is threatened to be made a party to any threatened, pending or completed action, suit or proceeding, wherever brought, whether civil, criminal, administrative or investigative, by reason of the fact that he or she is or was a director, officer or employee of ReliaStar Life, or is or was serving at the request of ReliaStar Life as a director, officer, employee or agent of another corporation, partnership, joint venture, trust or other enterprise against expenses, including attorneys fees, judgments, fines and amounts paid in settlement actually and reasonably incurred by him in connection with such action, suit or proceeding. Insofar as indemnification for liabilities arising under the Securities Act of 1933 may be permitted to directors, officers and controlling persons of ReliaStar Life pursuant to such provisions of the bylaws or statutes or otherwise, ReliaStar Life has been advised that in the opinion of the Securities and Exchange Commission, such indemnification is against public policy as expressed in said Act and is, therefore, unenforceable. In the event that a claim for indemnification against such liabilities (other than the payment by ReliaStar Life of expenses incurred or paid by a director or officer or controlling person of ReliaStar Life in the successful defense of any action, suit or proceeding) is asserted by such director, officer or controlling person of ReliaStar Life in connection with the securities being registered, ReliaStar Life will, unless in the opinion of its counsel the matter has been settled by controlling precedent, submit to a court of appropriate jurisdiction the question of whether or not such indemnification by it is against public policy as expressed in the Act and will be governed by the final adjudication of such issue. A corporation may procure indemnification insurance on behalf of an individual who was a director of the corporation. Consistent with the laws of the State of Minnesota, ING Groep N.V. maintains an umbrella insurance policy issued by an international insurer. The policy covers ING Groep N.V. and any company in which ING Groep N.V. has controlling interest of 50% or more. This would encompass the Principal Underwriter as well as the Depositor. The policy provides for the following types of coverage: errors and omissions, directors and officers, employment practices, fiduciary and fidelity. Section 20 of the ING Financial Advisers, LLC Limited Liability Company Agreement executed as of November 28, 2000 provides that ING Financial Advisers, LLC will indemnify certain persons against any loss, damage, claim or expenses (including legal fees) incurred by such person if he is made a party or is threatened to be made a party to a suit or proceeding because he was a member, officer, director, employee or agent of ING Financial Advisers, LLC, as long as he acted in good faith on behalf of ING Financial Advisers, LLC and in a manner reasonably believed to be within the scope of his authority. An additional condition requires that no person shall be entitled to indemnity if his loss, damage, claim or expense was incurred by reason of his gross negligence or willful misconduct. This indemnity provision is authorized by and is consistent with Title 8, Section 145 of the General Corporation Law of the State of Delaware. Item 29. Principal Underwriter (a) In addition to serving as the principal underwriter for the Registrant, ING Financial Advisers, LLC also acts as the principal underwriter for ING Partners, Inc. (a management investment company registered under the Investment Company Act of 1940 (1940 Act)). Additionally, ING Financial Advisers, LLC acts as the principal underwriter for Variable Life Account B of ING Life Insurance and Annuity Company (ILIAC), Variable Life Account C of ILIAC, Variable Annuity Account B of ILIAC, Variable Annuity Account C of ILIAC, Variable Annuity Account G of ILIAC and Variable Annuity Account I of ILIAC (separate accounts of ILIAC registered as unit investment trusts under the 1940 Act). ING Financial Advisers, LLC is also the principal underwriter for (i) ReliaStar Select Variable Account of ReliaStar Life Insurance Company (a separate account of RLIC registered as a unit investment trust under the 1940 Act), (ii) MFS ReliaStar Variable Account (a separate account of RLIC registered as a unit investment trust under the 1940 Act), (iii) Northstar Variable Account (a separate account of RLIC registered as a unit investment trust under the 1940 Act), (iv) ReliaStar Life Insurance Company of New York Variable Annuity Funds A, B, C (a management investment company registered under the 1940 Act), (v) ReliaStar Life Insurance Company of New York Variable Annuity Funds D, E, F, G, H, I (a management investment company registered under the 1940 Act), (vi) ReliaStar Life Insurance Company of New York Variable Annuity Funds M, P, and Q (a management investment company registered under the1940 Act), and (vii) ReliaStar Life Insurance Company of New York Variable Annuity Funds M P (a management investment company registered under the1940 Act). (b) The following are the directors and officers of the Principal Underwriter: Name and Principal Positions and Offices with Business Address Principal Underwriter Ronald R. Barhorst Director and President 4225 Executive Square La Jolla, California 92037 Brian D. Comer 1 Director and Senior Vice President William L. Lowe 1 Director and Senior Vice President Kathleen A. Murphy 1 Senior Vice President Boyd G. Combs 2 Senior Vice President, Tax William Jasien 3 Senior Vice President Louis E. Bachetti Senior Vice President 581 Main Street, 4th Fl. Woodbridge, NJ 07095 Susan J. Stamm 1 Chief Financial Officer Pamela Mulvey Barcia 1 Vice President Robert H. Barley 1 Vice President David A. Brounley 1 Vice President Anthony V. Camp, Jr. 1 Vice President Mary Kathleen Carey-Reid 1 Vice President Virginia E. Carman 1 Vice President Nancy D. Clifford 1 Vice President Dianne Clous 1 Vice President James Dake 1 Vice President William P. Elmslie Vice President New York, New York Joseph J. Elmy 2 Vice President, Tax Brian K. Haendiges 1 Vice President Bernard P. Heffernon Vice President 10740 Nall Ave., Ste. 120 Overland Park, KS 66211 David Kelsey 1 Vice President Christina Lareau 1 Vice President George D. Lessner Vice President Richardson, Texas Katherine E. Lewis Vice President 2ayfair Road, Ste. 501 Milwaukee, WI 53226 David J. Linney Vice President 2900 N. Loop W., Ste. 180 Houston, TX 77092 Frederick C. Litow 2 Vice President Mark R. Luckinbill Vice President 2841 Plaza Place, Ste. 210 Raleigh, NC 27612 Richard T. Mason Vice President 440 S. Warren St., Ste. 702 Syracuse, NY 13202 David Pendergrass 2 Vice President and Treasurer Ethel Pippin 1 Vice President Srinivas D. Reddy 1 Vice President Dawn M. Peck 2 Vice President, Assistant Treasurer and Assistant Secretary Deborah Rubin 3 Vice President Todd Smiser Vice President Lisle, Illinois Frank W. Snodgrass Vice President 150 4 th Ave., N., Ste. Nashville, TN 37219 Terran Titus 1 Vice President Bess B. Twyman 1 Vice President S. Bradford Vaughan, Jr. Vice President 601 Union St., Ste. 810 Seattle, WA 98101 O. V. Williams Vice President 444 Seabreeze Blvd. Daytona Beach, FL 32114 Forrest R. Wilson Vice President 2202 N. Westshore Blvd. Tampa, Florida 33607 Judeen T. Wrinn 1 Vice President Therese M. Squillacote 1 Vice President and Chief Compliance Officer Joy M. Benner 4 Secretary Diana R. Cavender 4 Assistant Secretary Randall K. Price 4 Assistant Secretary Edwina P. J. Steffer 4 Assistant Secretary John F. Todd 1 Assistant Secretary Glenn A. Black 2 Tax Officer Terry L. Owens 2 Tax Officer James H. Taylor 2 Tax Officer 1 The principal business address of this director and these officers is 151 Farmington Avenue, Hartford, Connecticut 06156. 2 The principal business address of these officers is 5780 Powers Ferry Road, N.W., Atlanta, Georgia 30327. 3 The principal business address of these officers is 12701 Fair Lakes Circle, Suite 470, Fairfax, Virginia 22033. 4 The principal business address of these officers is 20 Washington Avenue South, Minneapolis, Minnesota 55401. (c) Compensation as of December 31, 2005: (1) (2) (3) (4) (5) Name of Net Underwriting Compensation on Principal Discounts and Redemption or Brokerage Underwriter Commissions Annuitization Commissions Compensation* ING Financial $8,819,577.41 Advisers, LLC * Includes gross concessions associated with the distribution of all registered variable annuity products issued by Separate Account N of ReliaStar Life Insurance Company. Item 30. Location of Accounts and Records All accounts, books and other documents required to be maintained by Section 31(a) of the 1940 Act and the rules under it relating to the securities described in and issued under this Registration Statement are located at the home office of the Depositor as follows: ReliaStar Life Insurance Company 20 Washington Avenue South Minneapolis, Minnesota 55401 Item 31. Management Services Not applicable Item 32. Undertakings Registrant hereby undertakes: (a) to file a post-effective amendment to this registration statement on Form N-4 as frequently as is necessary to ensure that the audited financial statements in the registration statement are never more than sixteen months old for as long as payments under the variable annuity contracts may be accepted; (b) to include as part of any application to purchase a contract offered by a prospectus which is part of this registration statement on Form N-4, a space that an applicant can check to request a Statement of Additional Information or a post card or similar written communication affixed to or included in the Prospectus that the applicant can remove to send for a Statement of Additional Information; and (c) to deliver any Statement of Additional Information and any financial statements required to be made available under this Form N-4 promptly upon written or oral request. (d) The Company hereby represents that it is relying upon and complies with the provisions of Paragraphs (1) through (4) of the SEC Staffs No-Action Letter dated November 28, 1988 with respect to language concerning withdrawal restrictions applicable to plans established pursuant to Section 403(b) of the Internal Revenue Code. See American Counsel of Life Insurance; SEC No-Action Letter, [1*13 (S.E.C.)] (e) Insofar as indemnification for liability arising under the Securities Act of 1933 may be permitted to directors, officers and controlling persons of the Registrant pursuant to the foregoing provisions, or otherwise, the Registrant has been advised that in the opinion of the Securities and Exchange Commission such indemnification is against public policy as expressed in the Act and is, therefore, unenforceable. In the event that a claim for indemnification against such liabilities (other than the payment by the Registrant of expenses incurred or paid by a director, officer or controlling person of the Registrant in the successful defense of any action, suit or proceeding) is asserted by such director, officer or controlling person in connection with the securities being registered, the Registrant will, unless in the opinion of its counsel the matter has been settled by controlling precedent, submit to a court of appropriate jurisdiction the question of whether such indemnification by it is against public policy as expressed in the Act and will be governed by the final adjudication of such issue. (f) The Depositor represents that the fees and charges deducted under the contracts covered by this registration statement, in the aggregate, are reasonable in relation to the services rendered, the expenses expected to be incurred, and the risks assumed by the insurance Company. SIGN ATURES As required by the Securities Act of 1933 and the Investment Company Act of 1940, the Registrant, Separate Account N of ReliaStar Life Insurance Company, certifies that it meets the requirements of Securities Act Rule 485(b) for effectiveness of this Post-Effective Amendment to its Registration Statement on Form N-4 (File No. 333-100207) and has duly caused this Post-Effective Amendment to be signed on its behalf by the undersigned, thereunto duly authorized, in the City of Hartford, State of Connecticut, on the 21 st day of December, 2006. SEPARATE ACCOUNT N OF RELIASTAR LIFE INSURANCE COMPANY (Registrant) By: RELIASTAR LIFE INSURANCE COMPANY (Depositor) By: Donald W. Britton* Donald W. Britton President (principal executive officer) As required by the Securities Act of 1933, this Post-Effective Amendment No. 12 to the Registration Statement has been signed by the following persons in the capacities and on the dates indicated. Signature Title Date Donald W. Britton* President ) Donald W. Britton (principal executive officer) ) ) Thomas J. McInerney* Director ) December Thomas J. McInerney ) 21, 2006 ) Kathleen A. Murphy* Director ) Kathleen A. Murphy ) ) Catherine H. Smith* Director ) Catherine H. Smith ) ) Robert W. Crispin* Director ) Robert W. Crispin ) ) David A. Wheat* Director and Chief Financial Officer ) David A. Wheat ) ) Steven T. Pierson* Chief Accounting Officer ) Steven T. Pierson ) By: /s/ Michael A. Pignatella Michael A. Pignatella *Attorney-in-Fact SEPARATE ACCOUNT N EXHIBIT INDEX Exhibit No. Exhibit 99-B.8.20 Form of Amendment effective as of , 200_ to Participation Agreement dated as of May 1, 2002 by and among ReliaStar Life Insurance Company, ING VP Bond Portfolio and ING Funds Distributor, LLC., as amended on July 15, 2003. 99-B.8.26 Amendment dated as of April 29, 2005 to Participation Agreement dated as of December 6, 2001 and subsequently amended as of March 26, 2002, October 1, 2002 and May 1, 2003 and November 1, 2004 by and among ING Partners, Inc., ING Life Insurance and Annuity Company, ING Financial Advisers, LLC and ReliaStar Life Insurance Company 99-B.8.27 Amendment dated as of August 31, 2005 to Participation Agreement dated as of December 6, 2001 and subsequently amended as of March 26, 2002, October 1, 2002, May 1, 2003, November 1, 2004 and April 29, 2005 by and among ING Partners, Inc., ING Life Insurance and Annuity Company, ING Financial Advisers, LLC and ReliaStar Life Insurance Company 99-B.8.28 Amendment dated as of December 7, 2005 to Participation Agreement dated as of December 6, 2001 and subsequently amended as of March 26, 2002, October 1, 2002, May 1, 2003, November 1, 2004, April 29, 2005 and August 31, 2005 by and among ING Partners, Inc., ING Life Insurance and Annuity Company, ING Financial Advisers, LLC and ReliaStar Life Insurance Company 99-B.8.29 Amendment dated as of April 28, 2006 to Participation Agreement dated as of December 6, 2001 and subsequently amended as of March 26, 2002, October 1, 2002, May 1, 2003, November 1, 2004, April 29, 2005, August 31, 2005, December 7, 2005 by and among ING Partners, Inc., ING Life Insurance and Annuity Company, ING Financial Advisers, LLC and ReliaStar Life Insurance Company 99-B.9 Consent and Opinion of Counsel 99-B.10 Consent of Independent Registered Public Accounting Firm 99-B.13 Powers of Attorney
